PER CURIAM.
From an order discharging a garnishee, and based upon all flies, records and proceedings in the action, plaintiff appeals. The re-turn to this court contains nothing more than copies of the affidavit for garnishment, the garnishee summons, an original and supplemental report of the referee appointed to take the disclosure, an order to show cause why the garnishee shouid not be discharged, the order appealed from, and the notice of, and bond on, appeal, certified to by the clerk of the district court.
The return is clearly defective, under the rule laid down in Hospes v. Northwestern M. & C. Co., 41 Minn. 256, 43 N. W. 180, and frequently applied in later cases. It has not been made to appear affirmatively, either by the certificate of the judge making the order, or by the certificate of the clerk of the court below, that there are before this court all of the files, records and proceedings in the action on which the order was predicated, according to the recital therein found.
Order affirmed.